DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 12 lines 3 is objected to because of the following informalities:  the limitations of “the metal" lacks antecedent basis.  
Examiner suggests that Applicant amend claim 12 to be dependent on claim 7 to provide proper antecedent basis for this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 10-11, and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US Patent Application Publication to Belsan (2011/0123157-US) in view of the US Patent Application Publication to Khemaskhem (2006/0556769-US) and further in view of the US Patent to Tschida (6,161,933-US).
In terms of Claims 1, 13-14, Belsan teaches a fiber chassis connector (1200) secure to a cutout (Figure 6a and 6b) in the bracket (2012); two dual ST or dual FC chassis connectors (Figure 1b: 1200; [0056]) installed in the cut-out of the bracket (2012) using one or more wide nuts (1800) with one or more lock washers (Figure 4a: 1700); and one or more fiber optic cables (1100) terminating with at least one of dual ST or dual FC chassis connectors (1200; [0056]).
Belsan does not teach wherein the fiber connectors are secured to a cut-out in the bracket by at least two rivets wherein the cable adapter connects to the converter by using at least two 3.0 mm by 20 mm screws.
Khemaskhem teach a dual fiber connector chassis configuration (Figure 9: 52) attached to an adapter mounting device (20) which is attached bracket (22) of another device using a mounting plate (78) having a plurality of screws (80 which the examiner considers as rivets). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the coupling of the connector chassis (1200) and bracket (2012) to have the configuration of the coupling connector mount (20 of Khemaskhem) encasing the connector chassis (1200 of Belsan) wherein the adapter mounting device (20) is attached to the bracket (2012). Khemaskhem use the adapter mounting device (20) as a coupling mechanism to allow different types of connectors to be attached to the device (22) by mere allowing the mount to be remove and replace through the usage of the screws (80). This modification allows the different type of connectors to be converted and attached to the device on the bracket with ease. The size of the screw (80) is not explicitly taught by Khemaskhem. However, it would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Khemaskhem to have a screw the size of 3.0 mm by 20mm in order to ensure that the screw is able to hold up the weight of the connector and the tension stress applied to adapter mounting device (20). It has been held that discover an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Belsan and Khemaskhem do not teach wherein a bracket secured to at least two holes on the bottom of a camera converter.
Tschida teaches a camera converter device (Figure 13 and 14 which accepts different types of inputs) having a bracket (See Figure 13 plate wherein the components are being mounted on) having at least two holes on the bottom of the camera converter (see the holes on which screws are being fitted into in order to secure the bracket to the housing 80a). Further the surface shown in Figure 13 and 14 is consider by the examiner has the bottom surface. It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the device of Belsan and Khemaskhem to be mounted to a camera converted having brackets as shown by Tschida (Figure 13 and 14). The modification will allow the camera to accept different type of optical connectors because it is well known that optical connectors can transmit data at a very high bandwidth speed. Through applications where in high resolution scaling requires massive amount of data to be transfer. Using optical cables and connector offer the higher bandwidth needed for 4K video data and above. Further the need of using a video convert adapter allows the camera to accept different form of input / output cables to allow the camera to have backward compatibility with older technology.
As for claim 2, Belsan / Khemaskhem / Tschida teach the device of Claim 1, wherein Belsan further teaches optical chassis connector comprise at least of dual connector device (1200). 
Belsan / Khemaskhem / Tschida does not teach wherein the connector chassis includes a quad connector device. However, it would have been obvious to one of ordinary skill in art at the time of the invention to modify the connector chassis of Belsan / Khemaskhem / Tschida in order to have 4 or even 6 connectors within the chassis for the purpose allow the connector to transmit multiple streams of data from either the same source or different sources. This allows the connector to be scaled up with applications that require multiple connections. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As for claims 3, 5, and 10-11 Belsan / Khemaskhem / Tschida teach the device of Claim 1, wherein Belsan further teaches the one or more fiber optic cables (1100) are optical fiber patch cable (Figure 2a) for duplex LC to duplex LC connectors ([0056]) wherein the fiber optic cables (1100) terminate with the connectors (1200), the patch cable (1100) is connected between an inboard duplex socket (1200) of the connector. Belsan further teaches the connectors may be a ST or FC type of connectors ([0056]) wherein the bracket is use to protect a LC type connection (912 and [0056]).
Belsan does not teach wherein the connection patch cable is couple together between a ST to FC type connector, or LC to LC or LC to SC connections between the converter socket and the cable.
Tschida teaches a converter panel (shown in Figure 13 and 14: different type sockets such as 802, 803, 809, 819) having a plurality of different sockets for different type of connections on the brackets as shown in Figure 13 and 14. Although, the Tschida ‘s sockets on the converter are not explicitly shown as LC, SC or FC sockets; one of ordinary skill in art would be motivation to modify the converter sockets panel of Tschida using different socket type of connections to couple with the various connector types in the prior art disclosed by Belsan on the mounting module 900 shown in Figure 12b) in order to make (LC to LC from the socket panel to the cable connector; [0056]) or (ST to ST; [0056]) or (FC to FC; [0056]) connections operational. In combination Belsan and Tschida teaches the (LC to LC) or (ST to ST) or (FC to FC) connections for a camera converter can be realize by using the solution of Tschida wherein multiple connections socket may be present on the converter. A motivation to have multiple socket connections on the converter in order to achieve (LC to LC) or (ST to ST) or (FC to FC) connections between the socket panel and the cable connector is because LC / ST / FC connectors are well known in the optical art and have been in the market for some time. Using an establish technology in the connector art allows greater coverage of the market and provides compatibility for LC to LC, LC to SC, SC to FT or any combination thereof which may be present connectors cables of on older devices. 

Claims 4, 6, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Belsan (2011/0123157-US) / Khemaskhem (2006/0556769-US) / Tschida (6,161,933-US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Blackwell (2011/0188220-US).
In regards to claims 4 and 6, Belsan / Khemaskhem / Tschida teach the device of Claim 1, wherein Belsan further teaches the one or more fiber optic cables (1100) are optical fiber patch cable (Figure 2a) for duplex LC to dual ST or dual FC chassis connector ([0056]).
Belsan / Khemaskhem / Tschida do not teach wherein the connectors are compatible with LC to ST or LC to FC connections.
However, Blackwell does teach that an adapter is use to allow the different types of connectors to be fitted for coupling of different types of connections ([0076]) to allow cables to terminate with connectors such LC, ST or FC ([0076]). Thus, it would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the connectors of Belsan and the converter of Tschida to include the adapter unit 90 of Blackwell in order to make the connectors with different type of form factor connections such as LC-ST or LC to SC or LC to FC. This modification allows the device greater flexibility in compatibility with other devices of which may not have the same type of mating connectors.
In regards to Claim 7 and 12, Belsan / Khemaskhem / Tschida teach the device of Claim 1. 
Belsan / Khemaskhem / Tschida do not teach wherein the bracket is made of metal and wherein the bracket further comprises a hermaphroditic connector of other more robust fiber optic connector with a patch cable connecting the metal bracket to a dual LC connector on the camera.
 However, metal is a known material to have high durability.  Thus, one of ordinary skill in art would be motivation to use metal on the bracket in order to increase the durability of the bracket during use. It has been held to be within the general skill of a worker in the art to select a known material (metal) on the basis of its suitability for the intend use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Belsan / Khemaskhem / Tschida do not teach wherein the connectors are compatible with LC to ST or LC to FC connections.
However, Blackwell further teaches wherein an adapter is use to allow the different types of connectors to be fitted for coupling of different types of connections ([0076]) to allow cables to terminate with connectors such LC, ST or FC 9[0076]). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the connectors of Belsan and the converter of Tschida to include the adapter unit 90 of Blackwell in order to make the connectors with different type of form factor connections such as LC-ST or LC to SC or LC to FC. This modification allows the device greater flexibility in compatibility with other devices of which may not have the same type of mating connectors.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Belsan (2011/0123157-US) / Khemaskhem (2006/0556769-US) / Tschida (6,161,933-US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Callahan (2008/0278620-US).
In regards to Claim 8, Belsan / Khemaskhem / Tschida teach the invention to claim 1. 
Belsan / Khemaskhem / Tschida do not teach wherein the device further comprise a strap attachment for allow a user to hold the cable adapter firmly on the shoulder.
Callahan teaches a shoulder strap (106) use to hold accessories attached to a camera (102) wherein the strap is capable of holding hardware accessories to a camera. It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Belsan / Khemaskhem / Tschida with the strap of Callahan in order to allow the user to carry multiple items easier by using a shoulder strap having pockets that are capable of carrying various accessories hardware to the camera ([0043]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Belsan (2011/0123157-US) / Khemaskhem (2006/0556769-US) / Tschida (6,161,933-US) as in view of the US Patent Application Publication to Teetzel (2008/0170838-US).
In regards to Claim 15, Belsan / Khemaskhem / Tschida teach the invention to claim 1. 
Belsan / Khemaskhem / Tschida do not teach further comprising an auxiliary battery supply.
Teetzel teaches an auxiliary battery supply module (114) wherein the auxiliary battery supply is capable of connecting to different electronics on a strap camera system ([0020]). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Belsan / Khemaskhem / Tschida to include an auxiliary battery supply system from the camera in order to power multiple electronics devices accessories to the camera from one source. This modification will reduce on the space require for having to carry multiple power sources for different type of electronics to a camera system ([0020]).
Claim 15, 16, 17, 19, 22-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Belsan (2011/0123157-US) / Khemaskhem (2006/0556769-US) / Tschida (6,161,933-US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Teetzel (2008/0170838-US) and further in view of the US Patent Application Publication to Callahan (2008/0278620-US).
In terms of Claims 15 and 25, Belsan teaches a fiber chassis connector (1200) secure to a cutout (Figure 6a and 6b) in the bracket (2012); two dual ST or dual FC chassis connectors (Figure 1b: 1200; [0056]) installed in the cut-out of the bracket (2012) using one or more wide nuts (1800) with one or more lock washers (Figure 4a: 1700); and one or more fiber optic cables (1100) terminating with at least one of dual ST or dual FC chassis connectors (1200; [0056]).
Belsan does not teach wherein the fiber connectors are secured to a cut-out in the bracket by at least two rivets wherein the cable adapter connects to the converter by using at least two 3.0 mm by 20 mm screws.
Khemaskhem teach a dual fiber connector chassis configuration (Figure 9: 52) attached to an adapter mounting device (20) which is attached bracket (22) of another device using a mounting plate (78) having a plurality of screws (80 which the examiner considers as rivets). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the coupling of the connector chassis (1200) and bracket (2012) to have the configuration of the coupling connector mount (20 of Khemaskhem) encasing the connector chassis (1200 of Belsan) wherein the adapter mounting device (20) is attached to the bracket (2012). Khemaskhem use the adapter mounting device (20) as a coupling mechanism to allow different types of connectors to be attached to the device (22) by mere allowing the mount to be remove and replace through the usage of the screws (80). This modification allows the different type of connectors to be converted and attached to the device on the bracket with ease. The size of the screw (80) is not explicitly taught by Khemaskhem. However, it would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Khemaskhem to have a screw the size of 3.0 mm by 20mm in order to ensure that the screw is able to hold up the weight of the connector and the tension stress applied to adapter mounting device (20). It has been held that discover an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Belsan and Khemaskhem do not teach wherein a bracket secured to at least two holes on the bottom of a camera converter.
Tschida teaches a camera converter device (Figure 13 and 14 which accepts different types of inputs) having a bracket (See Figure 13 plate wherein the components are being mounted on) having at least two holes on the bottom of the camera converter (see the holes on which screws are being fitted into in order to secure the bracket to the housing 80a). Further the surface shown in Figure 13 and 14 is consider by the examiner has the bottom surface. It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the device of Belsan and Khemaskhem to be mounted to a camera converted having brackets as shown by Tschida (Figure 13 and 14). The modification will allow the camera to accept different type of optical connectors because it is well known that optical connectors can transmit data at a very high bandwidth speed. Through applications where in high resolution scaling requires massive amount of data to be transfer. Using optical cables and connector offer the higher bandwidth needed for 4K video data and above. Further the need of using a video convert adapter allows the camera to accept different form of input / output cables to allow the camera to have backward compatibility with older technology.
Belsan / Khemaskhem / Tschida do not teach wherein the device further comprise a strap attachment for allow a user to hold the cable adapter firmly on the shoulder.
Callahan teaches a shoulder strap (106) use to hold accessories attached to a camera (102) wherein the strap is capable of holding hardware accessories to a camera. It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Belsan / Khemaskhem / Tschida with the strap of Callahan in order to allow the user to carry multiple items easier by using a shoulder strap having pockets that are capable of carrying various accessories hardware to the camera ([0043]).
Belsan / Khemaskhem / Tschida / Callahan do not teach further comprising an auxiliary battery supply.
Teetzel teaches an auxiliary battery supply module (114) wherein the auxiliary battery supply is capable of connecting to different electronics on a strap camera system ([0020]). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the teachings of Belsan / Khemaskhem / Tschida / Callahan to include an auxiliary battery supply system from the camera in order to power multiple electronics devices accessories to the camera from one source. This modification will reduce on the space require for having to carry multiple power sources for different type of electronics to a camera system ([0020]).
As for claim 16, Belsan / Khemaskhem / Tschida / Callahan / Teetzel teach the device of Claim 15, wherein Belsan teaches optical chassis connector comprise at least of dual connector device (1200). 
Belsan does not teach wherein the connector chassis includes a quad connector device. However, it would have been obvious to one of ordinary skill in art at the time of the invention to modify the connector chassis of Belsan in order to have 4 or even 6 connectors within the chassis for the purpose allow the connector to transmit multiple streams of data from either the same source or different sources. This allows the connector to be scaled up with applications that require multiple connections. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As for claims 17, 19, and 22-23 Belsan / Khemaskhem / Tschida / Callahan / Teetzel teach the device of Claim 15, wherein Belsan teaches the one or more fiber optic cables (1100) are optical fiber patch cable (Figure 2a) for duplex LC to duplex LC connectors ([0056]) wherein the fiber optic cables (1100) terminate with the connectors (1200), the patch cable (1100) is connected between an inboard duplex socket (1200) of the connector. Belsan further teaches the connectors may be a ST or FC type of connectors ([0056]) wherein the bracket is use to protect a LC type connection (912 and [0056])
Tschida teaches a converter having plurality of sockets on the brackets as shown in Figure 13 and 14. Although, the sockets are not explicitly shown as LC sockets, one of ordinary skill in art would be motivation to modify the sockets of Tschida to have a socket similar to one shown in Belsan on the mounting module 900 shown in Figure 12b) in order to make (LC to LC; [0056]) or (ST to ST; [0056]) or (FC to FC; [0056]) connections operational. In combination Belsan and Tschida teaches the (LC to LC) or (ST to ST) or (FC to FC) connections for a camera converter. A motivation to have (LC to LC) or (ST to ST) or (FC to FC) connections is because LC / ST / FC connectors are well known in the optical art and have been in the market for some time. Using an establish technology in the connector art allows greater coverage of the market and provides compatibility for LC to LC connectors on older devices.
Claims 18, 20, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over to Belsan (2011/0123157-US) / Khemaskhem (2006/0556769-US) / Tschida (6,161,933-US) as applied to claim 1 above, and further in view of the US Patent Application Publication to Blackwell (2011/0188220-US).
In regards to claims 18 and 20, Belsan / Khemaskhem / Tschida / Callahan / Teetzel teach the device of Claim 15, wherein Belsan teaches the one or more fiber optic cables (1100) are optical fiber patch cable (Figure 2a) for duplex LC to dual ST or dual FC chassis connector ([0056]).
Belsan / Khemaskhem / Tschida / Callahan / Teetzel do not teach wherein the connectors are compatible with LC to ST or LC to FC connections.
Blackwell teaches wherein an adapter is use to allow the different types of connectors to be fitted for coupling of different types of connections ([0076]) to allow cables to terminate with connectors such LC, ST or FC ([0076]). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the connectors of Belsan and the converter of Tschida to include the adapter unit 90 of Blackwell in order to make the connectors with different type of form factor connections such as LC-ST or LC to SC or LC to FC. This modification allows the device greater flexibility in compatibility with other devices of which may not have the same type of mating connectors.
In regards to Claim 21 and 24, Belsan / Khemaskhem / Tschida / Callahan / Teetzel teach the device of Claim 15. 
Belsan / Khemaskhem / Tschida / Callahan / Teetzel do not teach wherein the bracket is made of metal and wherein the bracket further comprises a hermaphroditic connector of other more robust fiber optic connector with a patch cable connecting the metal bracket to a dual LC connector on the camera.
 Metal is a known material to have high durability; one of ordinary skill in art would be motivation to use metal on the bracket in order to increase the durability of the bracket during use. However, it has been held to be within the general skill of a worker in the art to select a known material (metal) on the basis of its suitability for the intend use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Belsan / Khemaskhem / Tschida / Callahan / Teetzel do not teach wherein the connectors are compatible with LC to ST or LC to FC connections.
Blackwell teaches wherein an adapter is use to allow the different types of connectors to be fitted for coupling of different types of connections ([0076]) to allow cables to terminate with connectors such LC, ST or FC ([0076]). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the connectors of Belsan and the converter of Tschida to include the adapter unit 90 of Blackwell in order to make the connectors with different type of form factor connections such as LC-ST or LC to SC or LC to FC wherein the connectors come both male and female attachments to couple to different types of connector housing. This modification allows the device greater flexibility in compatibility with other devices of which may not have the same type of mating connectors.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874              


                                                                                                                                                                                          /SUNG H PAK/Primary Examiner, Art Unit 2874